Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-11 and 13-18, 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eugene Zakar et al. (Title “Controlling defects in fine-grained sputtered nickel catalyst for graphene growth”) (hereinafter Eugene) filed in the IDS on 01/22/2020 in view of Chen et al. (Title “Preparation of Copper (Cu)-Nickel (Ni) Alloy Thin Films for Bilayer Graphene Growth”) (hereinafter Chen).
Re claim 1, Eugene teaches a method for selective growth and pattering of graphene, the method comprising: 
depositing a fine-grained metal (Nickel, page 1) or alloy on an oxidized silicon substrate (SiO2/Si substrate, page 2); 
annealing the metal during deposition to change the structure of the metal to amorphous, mixed texture, single texture or a combination thereof (page 2, col. 1, first paragraph); 
4, page 2, col. 1, first paragraph); 
growing a graphene layer by cooling the furnace at a defined rate while maintaining existing atmospheric composition, where graphene grows only upon metal having mixed or single texture and does not grow on metal having an amorphous texture (S1 via S3, FIG. 2, page 3, col. 2, second paragraph); 
releasing a graphene layer from the metal (page 7, col. 1, first paragraph).
Eugene fails to teach selectively annealing the metal during or post metal deposition to pattern one or more discrete regions of the metal. 
Chen teaches selectively annealing the metal during or post metal deposition to pattern one or more discrete regions of the metal (Cu/Ni, Fig. 2, page 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the growing of graphene layer as taught by Chen, page 1. 
Re claim 2, in the combination, Eugene teaches the method of claim 1, wherein annealing is performed using a laser (page 2, col. 1, second paragraph).
Re claim 4, in the combination, Eugene teaches the method of claim 1, wherein the carbon precursor gas is CH4, C2H2, or C2H4 (page 2, col. 1, first paragraph).
Re claim 5, in the combination, Eugene teaches the method of claim 1, wherein the metal is nickel or an alloy of nickel (page 1, col. 1, second paragraph).
Re claim 6, in the combination, Eugene teaches the method of claim 1, wherein annealing further comprises placing the substrate into an atmosphere pressure 2 and remaining balance of Argon for 10 minutes (page 1, col. 2, first paragraph & page 4, col. 1, second paragraph).
Re claim 7, in the combination, Eugene teaches the method of claim 1, wherein hydrocarbon dissolution is performed for about 5 minutes (page 2, col. 1, first paragraph).
Re claim 8, in the combination, Eugene teaches the method of claim 1, wherein releasing the graphene film further comprises dry stamping or wet etching (FeCl3 solution, refer to page 2, col. 1, first paragraph).
Re claim 9, in the combination, Eugene teaches the method of claim 1, wherein an amount of carbon precursor gas is 0.3 vol. % carbon precursor gas (0.5 vol. %, page 2, col. 1, first paragraph).
Re claim 10, Eugene teaches a method for selective growth and pattering of graphene, the method comprising: 
depositing a fine-grained metal Ni or alloy (Nickel, page 1) on an oxidized silicon substrate (SiO2/Si substrate, page 2); 
heating the metal using laser heating to change the structure of the metal to amorphous, mixed texture, single texture or a combination thereof (page 2, col. 1, first paragraph); 
performing hydrocarbon dissolution by introducing a carbon precursor gas into the atmosphere pressure chemical vapor deposition furnace (CH4, page 2, col. 1, first paragraph); 
growing a graphene layer by cooling the furnace at a defined rate while maintaining existing atmospheric composition, where graphene grows only upon metal having mixed or single texture and does not grow on metal having an amorphous texture (S1 via S3, FIG. 2, page 3, col. 2, second paragraph); 
releasing a graphene layer from the metal (page 7, col. 1, first paragraph).
Eugene fails to teach selectively heating the metal to pattern one or more discrete regions of the metal. 
Chen teaches selectively heating the metal to pattern one or more discrete regions of the metal (Cu/Ni, Fig. 2, page 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enhancing the growing of graphene layer as taught by Chen, page 1. 
Re claim 11, in the combination, Eugene teaches the method of claim 10, wherein heating the metal occurs during metal deposition or post metal deposition (page 2, col. 1, first paragraph).
Re claim 13, in the combination, Eugene teaches the method of claim 10, wherein the carbon precursor gas is CH4, C2H2, or C2H4 (CH4, page 3, col. 2, first paragraph).
Re claim 14, in the combination, Eugene teaches the method of claim 10, wherein the metal is nickel or an alloy of nickel (page 1, col. 1, second paragraph).
Re claim 15, in the combination, Eugene teaches the method of claim 10, wherein after the heating step, annealing further comprises placing the substrate into an atmosphere pressure chemical vapor deposition furnace at a temperature of 1000°C and with an atmosphere of 30 vol. % H2 and remaining balance of Argon for 10 minutes (page 1, col. 2, first paragraph & page 4, col. 1, second paragraph);
Re claim 16, in the combination, Eugene teaches the method of claim 10, wherein hydrocarbon dissolution is performed for about 5 minutes (page 2, col. 1, first paragraph).
Re claim 17, in the combination, Eugene teaches the method of claim 10, wherein releasing the graphene film further comprises dry stamping or wet etching (FeCl3 solution, refer to page 2, col. 1, first paragraph).
Re claim 18, in the combination, Eugene teaches the method of claim 10, wherein an amount of carbon precursor gas is 0.3 vol. % carbon precursor gas (0.5 vol. %, page 2, col. 1, first paragraph).
Re claim 20, in the combination, Chen teaches the method of claim 1, wherein, by the selectively annealing the metal in a pattern, the subsequent growth and/or no growth of graphene on the patterned metal does not require a mask (Cu/Ni, Fig. 2, page 3).
Re claim 21, in the combination, Chen teaches the method of claim 10, wherein, by selectively heating the metal in a pattern, the subsequent growth and/or no growth of graphene on the pattered metal does not require a mask (Cu/Ni, Fig. 2, page 3).
Response to Arguments
Applicant's arguments with respect to claims 1-2, 4-12, 14-18 and 20-21 on the remarks filed on 02/03/2022 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894